Scott, J.:
The defendant trust company is the trustee under a mortgage executed by a foreign corporation to secure an issue of $3,000,000 bonds. Temporary receipts were issued to the subscribers for those bonds, to be exchanged for the permanent bonds when prepared. The permanent bonds have now been placed in the hands of the defendant trust company for exchange. Plaintiff claims to be the owner of a temporary *898receipt and entitled to receive in exchange therefor permanent bonds. For some reason, not disclosed by the moving papers, the mortgagor corporation has not deposited with the trust company permanent bonds to be exchanged for plaintiff’s temporary receipt. The order appealed from enjoins defendant trust company from delivering to any other holder of a temporary receipt (none of whom are parties to the action) the permanent bonds to which it is apparently not denied by any one, including the plaintiff, that they are entitled. It is quite apparent that the injunction must have been granted by inadvertence. To prevent others from receiving the bonds to which they are entitled cannot be said to be in furtherance of any claim plaintiff may have that bonds be issued to him. The order appealed from must be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Ingraham, P. J., McLaughlin, Dowling and Hotchkiss, JJ., concurred. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.